USCA4 Appeal: 22-6897      Doc: 8         Filed: 12/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6897


        JOHNATHAN WENDELL WARD,

                             Petitioner - Appellant,

                      v.

        STATE OF NORTH CAROLINA; BEN CARVER,

                             Respondents - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:22-hc-02074-M)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Johnathan Wendell Ward, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6897         Doc: 8       Filed: 12/27/2022      Pg: 2 of 2




        PER CURIAM:

               Jonathan Wendell Ward seeks to appeal the district court’s order dismissing without

        prejudice his 28 U.S.C. § 2254 petition for failure to exhaust his state court remedies. The

        order is not appealable unless a circuit justice or judge issues a certificate of appealability.

        See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a

        substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

        the district court denies relief on the merits, a prisoner satisfies this standard by

        demonstrating that reasonable jurists could find the district court’s assessment of the

        constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

        When the district court denies relief on procedural grounds, the prisoner must demonstrate

        both that the dispositive procedural ruling is debatable and that the petition states a

        debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

        140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Ward has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          DISMISSED




                                                       2